Appeal Dismissed and Memorandum Opinion filed March 31, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00027-CV

        WOMEN’S ARENA FOOTBALL LEAGUE, LLC, Appellant

                                        V.

                         JET LENDING LLC, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1148161

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed January 7, 2020. No counsel has
made an appearance on behalf of Women’s Arena Football League, LLC.

      Only a licensed attorney can appear and represent a corporation in litigation.
Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456
(Tex. 1996); Sherman v. Boston, 486 S.W.3d 88, 95 (Tex. App.—Houston [14th
Dist.] 2016, pet. denied). On March 4, 2020, we instructed appellant to obtain
counsel for this appeal and to provide proof of the retention on or before March 15,
2020. We stated that if appellant failed to comply, the court would dismiss
appellant’s appeal for want of prosecution. No proof of retention of counsel or
other response has been filed.

      The appeal is dismissed for want of prosecution.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2